             Case 3:21-cv-00089-KRG Document 1 Filed 05/12/21 Page 1 of 8




    IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                  DISTRICT OF PENNSYLVANIA



BREANNA BORLIE,                               )
                                              )      Civil Action No. 3:21-cv-89
                Plaintiff,                    )
                                              )
        v.                                    )      Judge    Gibson
                                              )
NEXT STEP CARE, INC.,                         )      JURY TRIAL DEMANDED and
                                              )      INJUNCTIVE RELIEF
        Defendant.                            )
                                              )      Electronically Filed


                                          COMPLAINT

        AND NOW comes Plaintiff, Breanna Borlie (hereinafter referred to as “Plaintiff”) by and

through her attorney, David W. Kaiser, Esquire and files this Complaint against Defendant Next

Step Care, Inc. (hereinafter referred to as “Defendant”) and avers as follows:



                                            PARTIES


  1.    Plaintiff, Breanna Borlie, is an individual who has resided at all times relevant hereto at

223 Twenty Row Road, Colver, Cambria County, Pennsylvania, 15927. Plaintiff has/was

employed by Defendant as a residential service worker (RSW).

  2.     Defendant, Next Step Care, Inc. is licensed by the Commonwealth of Pennsylvania to

operate a residential and community based living center at its location at 2546 William Penn

Avenue in Johnstown, Cambria County, Pennsylvania 15909.
            Case 3:21-cv-00089-KRG Document 1 Filed 05/12/21 Page 2 of 8




                 NATURE OF THE ACTION, JURISDICTION AND VENUE


      3.    This is an individual action authorized and instituted pursuant to Title VII of the Civil

 Rights Act of 1964, 42 U.S.C. §2000 e, et seq. (Title VII), and the Pennsylvania Human

 Relations Act (P.H.R.A.), as amended, 43 P.S. §951 et seq.

      4.    Jurisdiction of this court is invoked pursuant to 28 U.S.C. §1331 and 1367 (a).

      5. Plaintiff resides in the City of Colver, County of Cambria, Pennsylvania; Defendant is

 located in the Nanty Glo, County of Cambria, Pennsylvania and the actions and policies alleged

 to be unlawful were committed in Johnstown, Cambria County, Pennsylvania, where Plaintiff

 worked for Defendant; and, therefore, this action is within the jurisdiction of the United States

 District Court for the Western District of Pennsylvania, and the venue in said Court is proper.

       6.    Pursuant to Title VII, Plaintiff filed a charge of discrimination against Next Step

 Care Inc. with the Equal Employment Opportunity Commission (EEOC) Office in Pittsburgh,

 Pennsylvania, alleging discrimination on the basis of her sex, sexual harassment and hostile

 work environment. Plaintiff has received a right to sue letter from the EEOC and is filing this

 Complaint in accordance with said right to sue letter in a timely manner. Therefore, Plaintiff has

 exhausted and complied with all administrative filings and prerequisites to the filing of this

 Complaint in United States District Court.



                                    STATEMENT OF FACTS


       7. On January 8, 2021, Breanna Borlie was employed by Next Step Care Inc. as a residential

service worker (RSW). Ms. Borlie’s job duties included, but were not limited to, offering assistance

to individuals with special needs in residential & community-based settings. RSW‘s provide

assistance with daily activities such as meal preparation and planning; medication administration;

and personal care.
                 Case 3:21-cv-00089-KRG Document 1 Filed 05/12/21 Page 3 of 8



           8.     During said date, Ms. Borlie was assigned to assist a resident namely Cody Sanner at

2546 William Penn Ave in Johnstown Pennsylvania 15909 at the direction of her employer Next

Step Care Inc.

           9.     Although Ms. Borlie has seen and has had limited interaction with Mr. Sanner while

working with other residents for Next Step Care Inc., this was Ms. Borlie’s first time working directly

with Mr. Sanner at the residence located at the 2546 William Penn Avenue address.

           10.     On said date, Ms. Borlie reported to Mr. Sanner’s address as directed, however, she

was there by herself with the company not assigning any other employees to assist and orient her

with his residence and needs. This enabled and allowed Mr. Sanner to specifically target Ms. Borlie.

           11. Shortly, thereafter she started her shift, Mr. Sanner was playing a video game on TV

and told Ms. Borlie that he was going to get a new game cartridge from a box of games. Hidden in

the games was a knife that Mr. Sanner used to threaten, terrorize and place against the neck of Ms.

Borlie while sexually assaulting her.

           12.    Thereafter, he vaginally raped Ms. Bortlie multiple times, ejaculating inside of her,

performing and making her perform oral sex along with cutting and scratching her neck and body.

           13.     Once Ms. Borlie was able to escape, the police were notified and charged Mr. Sanner

the very same day with various criminal charges including rape and terroristic threats.

           14.     Mr. Sanner freely admitted and acknowledged that he raped Ms. Borlie without any

regrets.

            15.     Next Step Care Inc. was aware that Mr. Sanner committed rape on at least one prior

occasion. According to a portion of the police report from the investigating detective that obtained

witness statements, one employee witness indicated that they had personal knowledge of Mr. Sanner

and his known behavior; and warned his employer Next Step Care Inc. not to allow female

employees with this individual alone.
              Case 3:21-cv-00089-KRG Document 1 Filed 05/12/21 Page 4 of 8



       16.      Next Step Care Inc. had a sexual harassment policy in place that stated that: It is the

policy of Next Step Care Inc. that all employees are responsible for ensuring that the workplace is

free from sexual harassment.

       17.     Because of Next Step Care Inc. strong disapproval of offensive or inappropriate sexual

behavior at work, all employees must avoid any action or conduct which could be viewed as sexual

harassment.

       18.      Sexual harassment includes unwelcome sexual advances, requests for sexual favors,

and other verbal or physical conduct of a sexual harassing nature when the harassment has the

purpose or effect of unreasonable interfering with an individual's work performance or creating an

intimidating, hostile or offensive working environment.

       19.     Any employee who has a complaint of sexual harassment at work by anyone (emphasis

added), including supervisors, co-workers or visitors, should clearly inform the harasser to stop.

       20. The employee Handbook states that the company follows the EEOC definition of sexual

harassment which is any unwelcome sexual advances, request for sexual favors, and all other verbal

or physical conduct of the sexual or otherwise offensive nature especially where the conduct has the

purpose or effect of creating and intimidating hostile or offensive work environment.

       21.     Next Step Care Inc. created a hostile work environment and did not protect their

employee Breanna Borlie of this egregious breach of the sexual harassment policy even though Next

Step Care Inc. had ample warning and notice.

        22.     Next Step Care Inc. willfully failed to follow its own sexual harassment policy which

caused Ms. Borlie pain, humiliation, embarrassment, emotional distress, loss of income, loss of

future earnings, loss of future benefits and a direct adverse effect on her daily life and work

environment.
           Case 3:21-cv-00089-KRG Document 1 Filed 05/12/21 Page 5 of 8



                                 COUNT I
            DISCRIMINATION ON THE BASIS OF SEXUAL HARRASSMENT
                                (TITLE VII)



   23.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 of this

Complaint as though set out in full.

    24.     As a result of Next Step Inc.’s willful decision to not follow its own sexual

harassment policy, Plaintiff has suffered humiliation, embarrassment, emotional distress,

loss of income, loss of future earnings, loss of future benefits and a direct adverse effect

on her daily work environment.

     25. Next Step Inc.’s actions have created a hostile work environment, which is a

form of prohibited sexual harassment under Title VII.

      26. Plaintiff is seeking lost wages and benefits, loss of future earnings and benefits,

compensatory damages, punitive damages, attorney’s fees and costs.

      27. Plaintiff is seeking damages for lost wages, lost benefits, loss of future earnings,

loss of future benefits, compensatory damages, punitive damages, attorney’s fees and costs.

       28. Plaintiff is also seeking injunctive relief against Next Step Inc. for its failure

to follow its own sexual harassment policy which expresses a zero tolerance for sexual

harassment, with respect to Plaintiff and other female employees of Next Step Inc.
           Case 3:21-cv-00089-KRG Document 1 Filed 05/12/21 Page 6 of 8



                               COUNT II
      DISCRIMINATION ON THE BASIS OF SEX AND SEXUAL HARRASSMENT
              PENNSYLVANIA HUMAN RELATIONS ACT (PHRA)



     29.    Plaintiff hereby incorporates by reference Paragraphs 1 through 28 of this

Complaint as though set out in full.

      30. Defendant’s actions as set forth above, also constitute prohibited discrimination

on the basis of sex, sexual harassment and hostile work environment in violation of the

Pennsylvania Human Relations Act, 43 P.S. §951 et seq.

      31. Plaintiff is seeking damages for lost wages, lost benefits, loss of future earnings,

loss of future benefits, compensatory damages, punitive damages, attorney’s fees and costs.

      32. Plaintiff is also seeking injunctive relief against Next Step Inc. for its failure to

follow its own sexual harassment policy which expresses a zero tolerance for sexual

harassment, with respect to Plaintiff and other female employees of Next Step Inc.


                                   COUNT III
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS


      33. Plaintiff hereby incorporates by reference Paragraphs 1 through 32 of this

 Complaint as though set out in full.

       34. The rape of Plaintiff by Mr. Sanner was extreme and outrageous conduct which

 so transcends the bounds of decency as to be regarded as atrocious and intolerable in a

 civilized society. The conduct was undertaken with complete disregard of the severe

 emotional distress it was certain to cause, and indeed which it did in fact cause Plaintiff.
          Case 3:21-cv-00089-KRG Document 1 Filed 05/12/21 Page 7 of 8



       35. Next Step Care, Inc.’s corporate pattern and practice of disregarding the prior

rape committed by one of its live-in residents, Mr. Sanner and ignoring, tolerating,

condoning this prior violent rape/abuse resulted in the extreme and outrageous conduct

which facilitated-the rape of Plaintiff-by Mr. Sanner to whom the Defendant had assigned

the Plaintiff alone to care for on the date of said rape/abuse.

       36. Next Step Care, Inc. breached its duty to provide safe working conditions for

its employees.

       37. Defendant is liable for the negligent infliction of emotional distress on

Plaintiff directly caused by the violent rape.

        38. As a direct and proximate result of the Defendant’s negligent infliction of

emotional distress on Plaintiff, she has suffered irreparable injuries which include, but are

not limited to physical pain, physical injuries, fright, terror, humiliation, mental episodes,

emotional instability, psychic and psychological trauma, severe anxiety, sleeplessness,

nightmares and torment to this very day and beyond.
      Case 3:21-cv-00089-KRG Document 1 Filed 05/12/21 Page 8 of 8



                              PRAYER FOR RELIEF



 1.      WHEREFORE, Plaintiff respectfully requests that this Court:


        A.     Grant a permanent injunction enjoining Defendant, its officers,

representatives, successors, assigns, and all persons in active concert or participation with

them, from engaging in unlawful employment actions or practices in violation of Title

VII and the P.H.R.A.

        B.     Order Defendant to make Plaintiff whole by paying appropriate back pay

and benefits, loss of future earnings and benefits, compensatory damages, punitive

damages and other affirmative relief necessary to make Plaintiff whole.

        C.     Order Defendant to pay the costs and reasonable attorneys’ fees
incurred by Plaintiff.
        D.     Grant such other relief as the Court deems necessary and proper.



                                        Respectfully submitted,


                                        /s/ David W. Kaiser
                                        David W. Kaiser, Esquire
                                        Counsel for Plaintiff
                                        Pa. Bar ID: #79789
                                        92 East Main Street
                                        Suite 24-A
                                        Uniontown, PA 15401
                                        (724)-425-1110
                                        david.kaiser@verizon.net
